U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-18344 SOONER HOLDINGS, INC. (Exact name of registrant as specified in its charter) State of Incorporation:Oklahoma IRS Employer I.D. Number:73-1275261 127 Northwest 62nd Street, Suite A Oklahoma City, OK73118 (405) 848-7575 (Address and telephone number of registrant's principal executive offices and principal place of business) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes [X]No [] As of August 13, 2010, there were 12,688,016 shares of the Registrant’s Common Stock, $0.001 par value, outstanding. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 11 Item 4.Controls and Procedures 11 PART II – Other Information 11 Item 1.Legal Proceedings 11 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 6.Exhibits 12 SIGNATURES 13 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Balance Sheet September 30, 2009 (Audited) and June 30, 2010 (Unaudited) 4 Statements of Operations for the Three Months and Nine Months Ending June 30, 2010 and 2009 (Unaudited) 5 Statements of Cash Flows for the Nine Months Ending June 30, 2010 and 2009 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Our unaudited interim financial statements, including balance sheet as of June 30, 2010, statement of operations for the three month and nine month periods ended June 30, 2010 and 2009, and statement of cash flows for the nine month periods ended June 30, 2010 and 2009 are attached hereto as pages 4 through 6 and are incorporated herein by this reference. Our audited balance sheet as of September 30, 2009 included on page 4 is also incorporated by reference. The interim financial statements included herein have been prepared internally, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission and the Public Company Accounting Oversight Board. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted.However, in our opinion, all adjustments (which include only normal recurring accruals) necessary to fairly present the financial position and results of operations have been made for the periods presented. The financial statements included herein should be read in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended September 30, 2009. 3 SOONER HOLDINGS, INC. BALANCE SHEETS ASSETS As of As of September 30, 2009 June 30, 2010 (Audited) (Unaudited) Current Assets Cash and cash equivalents $ $ Total Current Assets $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Loans from shareholder $ $ Total Current Liabilities $ $ Stockholders' Equity (Deficit) Preferred stock - undesignated; authorized, 10,000,000 shares; issued and outstanding, none Common stock, $.001 par value 100,000,000 shares authorized 12,688,016 shares issued and outstanding $ $ Additional paid in capital $ $ Retained earnings (deficit) $ ) $ ) Total Stockholders' Equity (Deficit) $ ) $ ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to financial statements. 4 SOONER HOLDINGS, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, Revenue $
